EXAMINER’S AMENDMENT

Response to Amendment
The amendment filed 02/24/2021 is persuasive to overcome all claim rejections set forth in the most recent office action mailed 11/24/2020. Therefore, all claim rejections stated in the most recent Office Action mailed 11/24/2020 are withdrawn. In the amendment filed 02/24/2021, claims 1, 8, and 15 are independent claims. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

As to claim 15, in line 25 of claim 15, claimed limitation of “a first sample” is replaced with - - the first sample - - 

As to claim 15, in line 25 of claim 15, claimed limitation of “a first pump” is replaced with - - the first pump - - 

As to claim 15, in line 26 of claim 15, claimed limitation of “a second pump” is replaced with - - the second pump - - 




Allowable Subject Matter
	Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance:

The best prior art found to record are: 

Vassiliou et al. (US 5353722), which teaches a system (fig.2), comprising: a digestion vessel 88 configured to receive a sample; a shutoff valve 87 configured to control a flow of the sample to the digestion vessel 88; a reagent (i.e. acid) is introduced to the sample in the digestion vessel 88 (via separator chamber 76) for digesting the sample (col.13, lines 17-21); a third pump 89 configured to receive digested sample from the digestion vessel 88 and transfer the digested sample to an analysis system 30 (col.11, lines 28-32: analysis system 30 is an inductively coupled plasma spectrometer).

Harrington et al. (Analysis of Human Serum and Whole Blood for Mineral Content by ICP-MS and ICP-OES: Development of a Mineralomics Method), which teaches a digestion vessel configured to receive a sample. A thermally-controlled block (microwave) surrounding the digestion vessel and configured to control the temperature of the digestion vessel; wherein the thermally-controlled block increases the temperature of the digestion vessel to a first set temperature for a duration of time to permit digestion of at least a portion of the sample within the digestion vessel ; deionized water is introduced to the digestion vessel; the digested sample is transferred to an analysis system (ICP-MS: Inductively Coupled Plasma-Mass spectrometry).

Vassiliou and Harrington fail to teach wherein the thermally-controlled block decreases the temperature of the digestion vessel to a second set temperature after the duration of time; a level sensor configured to measure a level of the sample inside the digestion vessel at least after the duration of time; a second pump configured to introduce deionized water to the digestion vessel, based at least in part on the level measured by the level sensor, in combination with the remaining limitations of a system as claimed in independent claim 1. 

Vassiliou and Harrington fail to teach measuring a level of the sample inside the digestion vessel via a level sensor; 4Appln No. 16/240,766 Response filed February 24, 2021 Office Action dated November 24, 2020based at least in part on the measured level of the sample inside the digestion vessel, introducing deionized water, via a second pump, to the digestion vessel to return the sample to the specific volume; actively decreasing the temperature of the digestion vessel to a second set temperature that is less than the first set temperature using the thermally-controlled block, in combination with the remaining limitations of a method as claimed in independent claim 8.

Vassiliou and Harrington fail to teach wherein the thermally-controlled block decreases the temperature of the digestion vessel to a second set temperature after the duration of time; a level sensor configured to measure a level of the first sample inside the digestion vessel at least after the duration of time; and 6Appln No. 16/240,766 Response filed February 24, 2021 Office Action dated November 24, 2020a second pump configured to introduce deionized water to the digestion vessel, based at least in part on the level of the first sample measured by the level sensor, in combination with the remaining limitations of a system as claimed in independent claim 15.

1-20 and Examiner cannot find specific teaching of the invention, nor reasons within the cited art to combine and/or modify the elements of the prior art of record other than applicant's own reasoning.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUONG D PHAN whose telephone number is (571)272-8883.  The examiner can normally be reached on Monday – Friday 12pm-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571) 272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private 



/TRUONG D PHAN/Examiner, Art Unit 2861    

/JOHN FITZGERALD/Primary Examiner, Art Unit 2861